

115 HR 5169 IH: To amend the Competitive, Special, and Facilities Research Grant Act to prioritize research on sensor and imager technology in agriculture, and for other purposes.
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5169IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Mr. Soto introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Competitive, Special, and Facilities Research Grant Act to prioritize research on
			 sensor and imager technology in agriculture, and for other purposes.
	
		1.Sensor and imager technology in agriculture
 (a)Agriculture and Food Research InitiativeSection 2(b)(2)(E) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)(2)(E)) is amended—
 (1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and (2)by inserting after clause (ii) the following new clause:
					
 (iii)sensor and imager technology;. (b)Specialty crop research initiativeParagraph (4) of section 412(b) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(b)) is amended to read as follows:
				
 (4)new innovations and technology, including— (A)improved mechanization and technologies that delay or inhibit ripening; and
 (B)sensor and imager technology.. 